EXHIBIT 10.3

 

CONFIDENTIALITY AND INVENTIONS AGREEMENT

 

This Confidentiality and Inventions Agreement (this “Agreement”), by and between
Array BioPharma Inc., a Delaware corporation (the “Company”), and Ron Squarer,
an individual (“Employee”), is executed to be effective as of the “Effective
Date” set forth in Section 3(j) below.

 

As a condition to, and in consideration of Employee’s employment or continued
employment (as the case may be) with the Company, and in consideration of the
mutual covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.             Protection of Trade Secrets and Confidential Information.

 

(a)           Definition of “Confidential Information.”  As used in this
Agreement, the term “Confidential Information” shall include all information
concerning or arising from the Company’s business, including, without
limitation, trade secrets used or developed by the Company in connection with
its business; information concerning the manner and details of the Company’s
operation, organization and management; financial information and/or documents
and nonpublic policies, procedures and other printed or written material
generated or used in connection with the Company’s business; the Company’s
business plans and strategies; the identities of the Company’s customers and the
specific individual customer representatives with whom  the Company works and
details of the Company’s relationship with such customers and customer
representatives; the identities of other persons or companies utilized in the
Company’s business and details of the Company’s relationship with such persons
or companies; the nature of fees and charges made to the Company’s customers;
nonpublic forms, contracts and other documents used in the Company’s business;
the nature and content of computer software used in the Company’s business,
whether proprietary to the Company or used by the Company under license from a
third party; and/or other information concerning know-how, research, inventions,
copyrights, trademarks, patent applications, patents, processes, designs,
technical specifications, methods, concepts, prospects, customers, employees,
contractors, earnings, products, services, formulas, compositions, machines,
equipment, systems, and/or prospective and executed contracts and other business
arrangements.  As used in this Agreement, “Company” includes any direct or
indirect subsidiary or affiliate of the Company.

 

Confidential Information under this agreement shall not include information
which (i) Employee can demonstrate was in Employee’s possession prior to
employment with the Company (unless such information is assigned to, or
otherwise becomes the property of, the Company or (ii) is now in the public
domain, or hereafter enters the public domain through no violation by Employee
of the obligations hereunder or any other obligation of confidentiality, or
(iii) is lawfully obtained from a source (other than the Company, its affiliates
or representatives) in accordance with the terms and conditions, if any, imposed
upon Employee by such source respecting the use and disclosure thereof;
provided, however, that such source was not at the time bound by a
confidentiality agreement with the Company or any of its affiliates or
representatives.  Confidential Information shall also not include generic
information, knowledge or skill which Employee reasonably would have learned or
acquired in the course of similar employment or work elsewhere in the trade.

 

(b)           Restrictions on Employee’s Use of Confidential Information. 
Except in connection with and in furtherance of Employee’s official duties with
and on behalf of  the Company, Employee shall not at any time or in any manner
use, copy, disclose, divulge, transmit, convey, transfer or otherwise

 

--------------------------------------------------------------------------------


 

communicate any Confidential Information to any person or entity, either
directly or indirectly, without the Company’s prior written consent.

 

(c)           Acknowledgment.   Employee acknowledges that during the term of
this Agreement, Employee will have access to Confidential Information, all of
which shall be made accessible to Employee only in strict confidence; that
unauthorized disclosure of Confidential Information will damage the Company’s
business; that Confidential Information would be susceptible to immediate
competitive application by a competitor of the Company; that the Company’s
business is substantially dependent on access to and the continuing secrecy of
Confidential Information; that Confidential Information is unique and
proprietary to the Company and known only to Employee, the Company and certain
key employees and contractors of the Company; and that title, ownership,
possession and control of Confidential Information shall at all times remain
vested in the Company.  Consequently, Employee acknowledges that the
restrictions contained in this Section 1 are reasonable and necessary for the
protection of the Company’s business.

 

(d)           Documents and Other Records Containing Confidential Information. 
All documents or other records containing or alluding to Confidential
Information that are prepared by or provided to Employee during the term of this
Agreement or that come into Employee’s possession in connection with Employee’s
performance of services for the Company are and shall remain the Company’s
property.  Employee shall not copy or use any such documents or Confidential
Information for any purpose not relating directly to Employee’s performance of
services for the Company, nor shall Employee market or in any way provide or
make available to any party other than the Company any of the Confidential
Information, except pursuant to prior written authorization from the Company. 
Upon the termination of this Agreement for any reason and regardless of the
circumstances of such termination or the existence of any dispute between
Employee and the Company following or concerning the termination of Employee’s
employment, or upon the request of the Company, its successors or assigns,
Employee shall immediately deliver to the Company or its designee (and will not
keep in Employee’s possession or deliver to anyone else, including any copies)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company, its successors or assigns.  Notwithstanding any
other provision of this Agreement, this Agreement shall not bar Employee from
complying with any subpoena or court order, provided that prior to doing so
Employee shall give the Company written notice, at the Company’s principal place
of business, of Employee’s receipt of any such subpoena or court order as far as
possible in advance of the appearance time set forth in the subpoena or court
order.

 

(e)           Third-Parties’ Confidential Information.  Employee acknowledges
that the Company has received and in the future will receive from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for proper purposes. 
Employee shall not use or disclose any such information except as permitted by
the Company or the third party to whom the information belongs.

 

(f)            Other Agreements.  Employee represents to the Company that,
except as identified on Schedule A hereto, Employee is not bound by any
agreement or any other previous or existing business relationship which
conflicts with or prevents the full performance of any of Employee’s obligations
to the Company.  During Employee’s employment with the Company, Employee agrees
not to improperly use or disclose any proprietary information or trade secrets
of any former or concurrent employer, or any other person or entity with whom
Employee has an agreement or to whom Employee owes a duty to keep such
information in confidence.  Any such persons or entities with whom Employee has
such agreements or to whom Employee owes such a duty are identified on Schedule
A.

 

--------------------------------------------------------------------------------


 

2.             Inventions.

 

(a)           Disclosure.  Employee agrees to disclose promptly to the Company
the full details of any and all ideas, processes, trademarks and service marks,
technical data, know-how, works, inventions, discoveries, marketing and business
ideas, and improvements or enhancements to any of the foregoing, including all
information necessary to enable the Company to reproduce any of the foregoing,
(collectively, “Inventions”), that Employee conceives, develops or creates alone
or with the aid of others during the term of Employee’s employment with the
Company (whether or not conceived, developed or created during regular working
hours) that: (i) relate to the Company’s business; (ii) result from any work
performed by Employee for the Company; (iii) involve the use of the Company’s
equipment, supplies, facilities, or trade secret information; (iv) result from
or are suggested by any work done at the Company’s request or by any Company
employee other than Employee, or relate to any problems specifically assigned to
Employee; or (v) result from Employee’s access to any of the Company’s
memoranda, notes, records, drawings, sketches, models, maps, customer lists,
research results, data, formula, specifications, inventions, processes,
equipment, or the like.

 

Inventions under this Agreement shall not include any invention that i) was
developed on Employee’s own time; ii) was developed without the use of the
Company’s equipment, supplies, facilities, or Confidential Information; and iii)
does not relate to the business of the Company.

 

(b)           Assignment.  Employee shall assign and hereby assigns to the
Company, without further consideration, Employee’s entire right to any Invention
which shall be the sole and exclusive property of the Company whether or not
patentable.  Employee acknowledges also that all Inventions which are made by
Employee (solely or jointly with others), within the scope of Employee’s
employment, and which are protectable by copyright, are “works made for hire,”
as that term is defined in the United States Copyright Act (17 U.S. C. § 101). 
To the extent that any such Inventions, by operation of law, cannot be “works
made for hire,” Employee hereby assigns to the Company all right, title, and
interest in and to such Inventions and to any related copyrights.

 

3.             General Provisions.

 

(a)           Additional Instruments.  Employee shall execute, acknowledge and
deliver any additional instruments or documents that the Company deems necessary
to carry out the intentions of this Agreement, including such instruments as may
be required by the laws of any jurisdiction, now in effect or hereinafter
enacted, that may affect the Company’s property rights relating to the rights
and obligations created by this Agreement.  Employee further agrees, as to all
the Inventions, to assist the Company in every way (at the Company’s expense) to
obtain and, from time to time, enforce patents on the Inventions in any and all
countries.  To that end, by way of illustration but not limitation, Employee
will testify in any suit or other proceeding involving any of the Inventions,
execute all documents which the Company reasonably determines to be necessary or
convenient for use in applying for and obtaining patents thereon and enforcing
same, and execute all necessary assignments thereof to the Company or persons
designated by it.  Employee’s obligation to assist the Company in obtaining and
enforcing patents for the Inventions in any and all countries shall continue
beyond the termination of Employee’s employment, but the Company shall
compensate Employee at a reasonable rate after such termination for time
actually spent by Employee at the Company’s request on such assistance.  In the
event the Company is unable, after reasonable effort, to secure Employee’s
signature on any document or documents needed to apply for or prosecute any
patent, copyright or other right or protection relating to any Invention,
whether because of Employee’s physical or mental incapacity or for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and in Employee’s behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights or similar
protections thereon with the same legal force and effect as if executed by
Employee.

 

(b)           Remedies.  Employee acknowledges that upon a breach of this
Agreement the Company will suffer immediate and irreparable harm and damage for
which money alone cannot fully compensate

 

--------------------------------------------------------------------------------


 

the Company.  Employee therefore agrees that upon such breach or threat of
imminent breach of this Agreement, the Company shall be entitled to a temporary
restraining order, preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, barring Employee
from violating any provision of this Agreement.  At the Company’s option, any
action to enforce this Agreement shall be brought in or transferred to the state
or federal court situated in Boulder, Colorado. Nothing in this Agreement shall
be construed as an election of any remedy, or as a waiver of any right available
to the Company under this Agreement or the law, including the right to seek
damages from Employee for a breach of any provision of this Agreement.

 

(c)           Non-Solicitation of Employees.      Employee agrees that during
the term of employment and for a period of two years after the termination or
cessation of employment for any reason, Employee shall not directly or
indirectly recruit, solicit or hire any employee of the Company, or induce or
attempt to induce any employee of the Company to discontinue his or her
employment relationship with the Company.

 

(d)           Not an Employment Contract.  Employee agrees and understands that
nothing in this Agreement shall confer any right with respect to continuation of
employment by the Company, nor shall it interfere in any way with Employee’s
right or the Company’s right to terminate Employee’s employment at any time,
with or without cause.

 

(e)           Governing Law; Consent to Personal Jurisdiction. This Agreement
will be governed by and construed according to the laws of the State of
Colorado.  Employee hereby expressly consents to the personal jurisdiction of
the state and federal courts located in Colorado for any lawsuit filed there
against Employee by the Company arising from or relating to this Agreement.

 

(f)            Entire Agreement.  This Agreement sets forth the final, complete
and exclusive agreement and understanding between the Company and Employee
relating to the subject matter hereof.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing signed by the party to be charged.  No subsequent change or
changes in Employee’s duties, salary or compensation will affect the validity or
scope of this Agreement.

 

(g)           Severability.  If one or more of the provisions in this Agreement
are deemed unenforceable by law, then the remaining provisions will continue in
full force and effect.

 

(h)           Survival.  The provisions of this Agreement shall survive the
termination of Employee’s employment for any reason and the assignment of this
Agreement by the Company to any successor in interest or other assignee.

 

(i)            Waiver.  No waiver by the Company of any breach of this Agreement
shall be a waiver of any preceding or succeeding breach.  No waiver by the
Company of any right under this Agreement shall be construed as a waiver of any
other right.

 

(j)            Effective Date.  This Agreement is effective as of the first day
of Employee’s employment with the Company.  Employee understands that this
Agreement affects Employee’s rights to works and inventions Employee develops
during Employee’s employment with the Company and restricts Employee’s ability
to disclose or use Confidential Information.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this agreement to be effective as
of the Effective Date.

 

 

COMPANY:

 

 

 

 

ARRAY BIOPHARMA, INC., a Delaware corporation

 

 

 

 

By:

/s/ Kyle Lefkoff

 

Name:

Kyle Lefkoff

 

Title:

Chairman, Board of Directors

 

I HAVE READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND I UNDERSTAND, AND AGREE
TO, EACH OF SUCH PROVISIONS.  I UNDERSTAND THAT THIS AGREEMENT MAY AFFECT MY
RIGHT TO ACCEPT EMPLOYMENT WITH OTHER COMPANIES SUBSEQUENT TO MY EMPLOYMENT WITH
THE COMPANY.

 

 

EMPLOYEE:

 

 

 

 

By:

/s/ Ron Squarer

 

 

Ron Squarer

 

 

 

--------------------------------------------------------------------------------